[active407072658amendment001.jpg]
Execution Version AMENDMENT NO. 8 TO CREDIT AGREEMENT AMENDMENT NO. 8 TO CREDIT
AGREEMENT, dated as of February 5, 2014 (this “Amendment”), among AVAYA INC., a
Delaware corporation (the “Borrower”), CITIBANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), and the Replacement Term B-6
Lenders (as defined below). PRELIMINARY STATEMENTS A. The Borrower, Avaya
Holdings Corp. (formerly known as Sierra Holdings Corp.), a Delaware
corporation, the Administrative Agent and each lender from time to time party
thereto (the “Lenders”) have entered into a Credit Agreement, dated as of
October 26, 2007, as amended as of December 18, 2009 by Amendment No. 1, as
amended and restated as of February 11, 2011 pursuant to the Amendment
Agreement, as amended as of August 8, 2011 by Amendment No. 3, as amended and
restated as of October 29, 2012 pursuant to Amendment No. 4, as amended and
restated as of December 21, 2012 pursuant to Amendment No. 5, as amended as of
February 13, 2013 pursuant to Amendment No. 6, and as amended as of March 12,
2013 pursuant to Amendment No. 7 (as amended, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Restated
Credit Agreement”). B. Pursuant to Section 10.01 of the Restated Credit
Agreement and subject to the terms of this Amendment, the Borrower desires to
obtain Replacement Term Loans in respect of all of the Term B-5 Loans
outstanding under the Restated Credit Agreement as in effect immediately prior
to the Amendment No. 8 Effective Date (as defined below), and to prepay in full
the Term B-5 Loans and all other Obligations in respect thereof on the Amendment
No. 8 Effective Date (the “Term Loan Refinancing”). C. Each financial
institution identified on the signature pages to the addendum attached as Annex
1 hereto (the “Lender Addendum”) as a “Replacement Term B-6 Lender” has agreed,
on the terms and conditions set forth herein, to make Replacement Term Loans in
the form of Term B-6 Loans (the “Replacement Term B-6 Loans”) to the Borrower
and to become a “Term B-6 Lender” for all purposes under the Credit Agreement
(as defined below), in accordance with the terms and subject to the conditions
set forth herein. NOW, THEREFORE, in consideration of the premises and for other
good and valuable consideration, the sufficiency and receipt of all of which is
hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1.
Definitions. Capitalized terms used herein and not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement. SECTION
2. Replacement Term B-6 Loan Borrowing. (a) Effective as of the Amendment No. 8
Effective Date, each Replacement Term B- 6 Lender hereby agrees, on the terms
and conditions set forth herein and in the Credit Agreement, to make Replacement
Term B-6 Loans to the Borrower in the amount set forth in the Lender Addendum
executed and delivered by it. Each Replacement Term B-6 Lender shall, effective
as of the Amendment No. 8 Effective Date, become party to the Credit Agreement
as a “Term B-6 Lender”, and shall have all the rights and obligations of a “Term
B-6 Lender” under the Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 
[active407072658amendment002.jpg]
(b) Each Replacement Term B-6 Lender, by delivering its signature page to the
Lender Addendum and funding its Replacement Term B-6 Loans on the Amendment No.
8 Effective Date shall be deemed to have acknowledged receipt of, and consented
to and approved (effective as of the Amendment No. 8 Effective Date), the Credit
Agreement, each Loan Document and each other document required to be delivered
to, or be approved by and satisfactory to, the Administrative Agent or any
Lender on the Amendment No. 8 Effective Date. (c) Each Replacement Term B-6
Lender hereby agrees that the Replacement Term B-6 Loans made pursuant to this
Amendment will initially bear interest with an Interest Period beginning on the
Amendment No. 8 Effective Date and ending on the last day of the three month
Interest Period established November 27, 2013 in effect for the Term B-5 Loans
outstanding immediately prior to the Amendment No. 8 Effective Date. (d) The
Administrative Agent and the Replacement Term B-6 Lenders party hereto hereby
waive (a) any notice of prepayment of the Term B-5 Loans and (b) any required
notice of borrowing of the Replacement Term B-6 Loans pursuant to Section 2.02
of the Credit Agreement. SECTION 3. Amendment to Restated Credit Agreement.
Effective as of the Amendment No. 8 Effective Date and subject to the terms and
conditions set forth herein, (i) the Restated Credit Agreement is hereby amended
as set forth in this Section 3 (the Restated Credit Agreement, as so amended by
this Section 3, being referred to as the “Credit Agreement”) and (ii)(A) Exhibit
C-8 attached to Annex 3 hereto constitutes a new Exhibit to the Credit Agreement
and (B) Exhibit A and Exhibit E attached to Annex 3 hereto hereby replace in
their entirety the corresponding Exhibits attached to the Restated Credit
Agreement as in effect immediately prior to the Amendment No. 8 Restatement
Effective Date. The rights and obligations of the parties to the Restated Credit
Agreement with respect to the period prior to the Amendment No. 8 Effective Date
shall not be affected by such amendments. (a) The following definitions are
hereby added to Section 1.01 of the Restated Credit Agreement in their proper
alphabetical order: ““Amendment No. 8” means Amendment No. 8 to Credit
Agreement, dated as of February 5, 2014, among the Borrower, the Administrative
Agent and the Replacement Term B-6 Lenders. “Amendment No. 8 Effective Date”
means February 5, 2014. “Replacement Term B-6 Lender” means any Lender that has
submitted an executed lender addendum in connection with Amendment No. 8 as a
“Replacement Term B-6 Lender”. “Replacement Term B-6 Loan Amount” means the
aggregate principal amount of Replacement Term B-6 Loans committed to be
provided by a Replacement Term B-6 Lender pursuant to Amendment No. 8.
“Replacement Term B-6 Loans” has the meaning specified in Amendment No. 8. “Term
B-6 Borrowing” means a borrowing consisting of Term B-6 Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term B-6 Lenders pursuant to Section 2.01(a)(iii)(E).



--------------------------------------------------------------------------------



 
[active407072658amendment003.jpg]
“Term B-6 Commitment” means, as to each Replacement Term B-6 Lender, its
obligation to provide Term B-6 Loans pursuant to Amendment No. 8 in an aggregate
principal amount equal to such Replacement Term B-6 Lender’s Replacement Term
B-6 Loan Amount. “Term B-6 Lender” means, at any time, any Lender that has a
Term B-6 Commitment or a Term B-6 Loan at such time. “Term B-6 Loan” means
Replacement Term B-6 Loans made pursuant to Section 2.01(a)(iii)(E) and
Amendment No. 8 on the Amendment No. 8 Effective Date. “Term B-6 Note” means a
promissory note of the Borrower payable to any Term B-6 Lender or its registered
assigns, in substantially the form of Exhibit C-8 attached to Annex 3 to
Amendment No. 8, evidencing the aggregate Indebtedness of the Borrower to such
Term B-6 Lender resulting from the Term B-6 Loans made by such Term B-6 Lender.”
(b) The definition of “Applicable Rate” is hereby amended by amending and
restating clause (VI) thereof to read in its entirety as follows: “(VI) for all
periods beginning on and after the Amendment No. 8 Effective Date, with respect
to Term B-6 Loans, a percentage per annum equal to (i) for Eurocurrency Rate
Loans, 5.50% and (ii) for Base Rate Loans, 4.50%; provided, however, that if the
Effective Yield applicable to any Refinancing Term Loans, Extended Term Loans or
Replacement Term Loans made, in each case, after the Amendment No. 8 Effective
Date shall be greater than the applicable Effective Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to Term B-6 Loans plus 50 basis points per annum, the Applicable Rate
with respect to the Term B-6 Loans shall be increased so as to cause the then
applicable Effective Yield under this Agreement on the Term B-6 Loans to equal
the Effective Yield then applicable to such Refinancing Term Loans, Extended
Term Loans or Replacement Term Loans, as applicable, minus 50 basis points;
provided, further, however, that any increase in Effective Yield of the Term B-6
Loans due to the application of a Eurocurrency Rate or Base Rate floor on any
Refinancing Term Loans, Extended Term Loans or Replacement Term Loans, as
applicable, shall be effected solely through an increase in (or implementation
of, as applicable) any Eurocurrency Rate or Base Rate floor applicable to the
Term B-6 Loans.” (c) The definition of “Assignment and Assumption” is hereby
amended by replacing the reference to “Annex 4 to Amendment No. 5” contained
therein with a reference to “Annex 3 to Amendment No. 8”. (d) The definition of
“Class” is hereby amended by replacing the references to “Term B-5 Lenders,”
“Term B-5 Commitments,” and “Term B-5 Loans,” in each case, contained therein
with references to “Term B-6 Lenders,” “Term B-6 Commitments,” and “Term B-6
Loans,” respectively. (e) The definition of “Committed Loan Notice” is hereby
amended by replacing the reference to “Annex 4 to Amendment No. 5” contained
therein with a reference to “Annex 3 to Amendment No. 8”.



--------------------------------------------------------------------------------



 
[active407072658amendment004.jpg]
(f) The definition of “Facility” is hereby amended by replacing the reference to
“Term B-5 Loans” contained therein with a reference to “Term B-6 Loans”. (g) The
definition of “Maturity Date” is hereby amended by replacing the references to
“the Term B-5 Loans”, in each case, contained therein with references to “the
Term B-6 Loans”. (h) The definition of “Term B-5 Repricing Transaction” is
hereby amended by (i) changing the defined term to be “Term B-6 Repricing
Transaction” and (ii) replacing the references to “Term B-5 Loans”, in each
case, contained therein with references to “Term B-6 Loans”. (i) The definition
of “Term Commitment” is hereby amended by replacing the reference to “Term B-5
Commitment” contained therein with a reference to “Term B-6 Commitment”. (j) The
definition of “Term Lender” is hereby amended by inserting “Term B-6 Lender,”
immediately after “Term B-5 Lender,” therein. (k) The definition of “Term Loan”
is hereby amended by inserting “Term B-6 Loan,” immediately after “Term B-5
Loan,” therein. (l) The definition of “Term Note” is hereby amended by replacing
the reference to “Term B-5 Note” contained therein with a reference to “Term B-6
Note”. (m) Section 2.01(a)(iii) is hereby amended by inserting the following new
clause (E) in proper alphabetical order: “(E) On the Amendment No. 8 Effective
Date, in accordance with, and upon the terms and conditions set forth in,
Amendment No. 8, each Replacement Term B-6 Lender made (including by cashless
settlement option) to the Borrower a Replacement Term B-6 Loan in the amount set
forth on the signature page to the Lender Addendum (as defined in Amendment No.
8) on the Amendment No. 8 Effective Date.” (n) The last sentence of Section
2.01(a)(iv) is hereby amended and restated in its entirety to read as follows:
“On and after the Amendment No. 8 Effective Date, all Term B-6 Loans shall rank
pari passu in right of payment and security with, and otherwise have the same
terms, rights and benefits as, the Term B-3 Loans and the Term B-4 Loans
outstanding immediately prior to the Amendment No. 8 Effective Date under the
Loan Documents, except as expressly provided herein.” (o) Section 2.05(b)(vii)
is hereby amended by replacing the reference to “Term B-5 Loans” contained
therein with a reference to “Term B-6 Loans”. (p) Section 2.06(b) is hereby
amended by inserting the following new sentence immediately after the last
sentence thereof: “The Term B-6 Commitment of each Replacement Term B-6 Lender
shall be automatically and permanently reduced to $0 upon the making to Borrower
of its Replacement Term B-6 Loan pursuant to Section 2.01(a)(iii)(E).”



--------------------------------------------------------------------------------



 
[active407072658amendment005.jpg]
(q) Clause (i) of Section 2.07(a) is hereby amended and restated in its entirety
to read as follows: “(i) The Borrower shall repay to the Administrative Agent
for the ratable account of the Term B-1 Lenders, Term B-3 Lenders, Term B-4
Lenders and Term B-6 Lenders (as applicable), on the last Business Day of each
March, June, September and December, (w) commencing on the last Business Day of
March 2008 until the last Business Day of December 2010, an aggregate principal
amount equal to 0.25% of the aggregate principal amount of all Term B-1 Loans
outstanding on the Closing Date (the “Quarterly Amortization Amount”; provided
that, solely with respect to clause (z) below, the Quarterly Amortization Amount
shall be calculated as an aggregate principal amount equal to the sum of (A)
0.25% of the aggregate principal amount of all Term B-1 Loans outstanding on the
Closing Date plus (B) the Refinancing Term B-5 Loan Increase Amount), (x)
commencing on the last Business Day of March 2011 until the last Business Day of
September 2012, (1) to the Term B-1 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term B-1 Loans on
the Restatement Effective Date not reclassified as Term B-3 Loans, and (2) to
the Term B-3 Lenders, a percentage of the Quarterly Amortization Amount equal to
the percentage of all outstanding Term B-1 Loans reclassified as Term B-3 Loans
on the Restatement Effective Date, (y) on the last Business Day of December
2012, (1) to the Term B-1 Lenders, a percentage of the Quarterly Amortization
Amount equal to the percentage of all outstanding Term Loans on the Third
Restatement Effective Date constituting Term B-1 Loans not reclassified as Term
B-3 Loans, Term B-4 Loans or Term B-5 Loans, (2) to the Term B-3 Lenders, a
percentage of the Quarterly Amortization Amount equal to the percentage of all
outstanding Term Loans on the Third Restatement Effective Date constituting Term
B-3 Loans, (3) to the Term B-4 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term Loans on the
Third Restatement Effective Date constituting Term B-4 Loans not reclassified as
Term B-5 Loans, and (4) to the Term B-5 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term Loans on the
Third Restatement Effective Date constituting Term B-5 Loans and (z) commencing
on the last Business Day of March 2013, (1) to the Term B-3 Lenders, a
percentage of the Quarterly Amortization Amount equal to the percentage of all
outstanding Term Loans on the Amendment No. 7 Effective Date constituting Term
B-3 Loans, (2) to the Term B-4 Lenders, a percentage of the Quarterly
Amortization Amount equal to the percentage of all outstanding Term Loans on the
Amendment No. 7 Effective Date constituting Term B-4 Loans, and (3) solely with
respect to amounts paid after the Amendment No. 8 Effective Date, to the Term
B-6 Lenders, a percentage of the Quarterly Amortization Amount equal to the
percentage of all outstanding Term Loans on the Amendment No. 7 Effective Date
constituting Term B-5 Loans (which payments described in this Section 2.07(a)
shall be reduced with respect to each Class of Term Loans as a result of the
application of prepayments, whether prior to or after the Amendment No. 8
Effective Date, in accordance with the order of priority set forth in Section
2.05 or in connection with any Extension as provided in Section 2.16).” (r) The
last two sentences of Section 2.08(a) are hereby amended and restated in their
entirety to read as follows: “For purposes of clause (i) above, in the event
that the actual Eurocurrency Rate for the applicable Interest Period shall be
(x) less than 1.25% per annum, the Eurocurrency Rate applicable to the Term B-4
Loans that are Eurocurrency Rate Loans shall be deemed to



--------------------------------------------------------------------------------



 
[active407072658amendment006.jpg]
be 1.25% per annum and (y) less than 1.00% per annum, the Eurocurrency Rate
applicable to the Term B-6 Loans that are Eurocurrency Rate Loans shall be
deemed to be 1.00% per annum (in each case, as may be increased pursuant to the
second proviso of clauses (V) and (VI), respectively, of the definition of
Applicable Rate). For purposes of clause (ii) above, in the event that the
actual Base Rate from the applicable borrowing date shall be (x) less than 2.25%
per annum, the Base Rate applicable to the Term B-4 Loans that are Base Rate
Loans shall be deemed to be 2.25% per annum and (y) less than 2.00% per annum,
the Base Rate applicable to the Term B-6 Loans that are Base Rate Loans shall be
deemed to be 2.00% per annum (in each case, as may be increased pursuant to the
second proviso of clauses (V) and (VI), respectively, of the definition of
Applicable Rate).” (s) Clause (ii) of Section 2.09(c) is hereby amended and
restated in its entirety to read as follows: “(ii) Notwithstanding anything
herein to the contrary, all prepayments of principal of Term B-6 Loans made
pursuant to Section 2.05(a)(i), Section 2.05(b)(iii) or Section 2.05(b)(vii), or
any amendment to the terms of the Term B-6 Loans, the primary purpose of which
is to effect a Term B-6 Repricing Transaction, in each case, after the Amendment
No. 8 Effective Date and on or prior to the sixth month anniversary of the
Amendment No. 8 Effective Date, will be subject to payment to the Administrative
Agent, for the ratable account of each Lender with outstanding Term B-6 Loans,
of a fee in an amount equal to 1.0% of the aggregate principal amount of the
Term B-6 Loans so prepaid or amended. Such prepayment fees in respect of Term
B-6 Loans shall be due and payable upon the date of any such prepayment of Term
B-6 Loans pursuant to Section 2.05(a)(i), Section 2.05(b)(iii) or Section
2.05(b)(vii), or any amendment to the terms of the Term B-6 Loans, effecting a
Term B-6 Repricing Transaction.” (t) Section 9.15 is hereby amended by adding
the following paragraph immediately after the second paragraph in Section
9.15(a) thereof: “Each Replacement Term B-6 Lender, by its execution and
delivery of Amendment No. 8 and its making of Replacement Term B-6 Loans on the
Amendment No. 8 Effective Date, hereby (a) confirms its agreement to the
provisions of the first paragraph of this Section 9.15(a) and (b) pursuant to
Section 5.2(c) of the ABL Intercreditor Agreement, agrees to be bound by the
terms of the ABL Intercreditor Agreement as a “Cash Flow Secured Party” (as
defined in the ABL Intercreditor Agreement).” (u) Section 9.15 is hereby amended
by adding the following paragraph immediately after the second paragraph in
Section 9.15(b) thereof: “Each Replacement Term B-6 Lender, by its execution and
delivery of Amendment No. 8 and its making of Replacement Term B-6 Loans on the
Amendment No. 8 Effective Date, hereby (a) confirms its agreement to the
provisions of the first paragraph of this Section 9.15(b) and (b) pursuant to
Section 2.08 of the First Lien Intercreditor Agreement, agrees to be bound by
the terms of the First Lien Intercreditor Agreement as a “General Credit
Facilities Secured Party” (as defined in the First Lien Intercreditor
Agreement).”



--------------------------------------------------------------------------------



 
[active407072658amendment007.jpg]
SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 8 Effective
Date”) when each of the following conditions shall have been satisfied: (a)
Execution of Documents. The Administrative Agent shall have received (i) this
Amendment, duly executed and delivered by (A) the Borrower, (B) the
Administrative Agent and (C) each Replacement Term B-6 Lender, and (ii) a
Guarantor Consent and Reaffirmation, in the form of Annex 2 hereto, duly
executed and delivered by each Guarantor. (b) Legal Opinion. The Administrative
Agent shall have received a satisfactory legal opinion of counsel to the
Borrower addressed to it and the Replacement Term B-6 Lenders. (c) Certificate
of Responsible Officer. The Administrative Agent shall have received (i) a
certificate of a Responsible Officer of the Borrower, certifying the conditions
precedent set forth in Sections 4.02(a) and (b) of the Restated Credit Agreement
shall have been satisfied on and as of the Amendment No. 8 Effective Date and
(ii) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (taken as a whole) on the Amendment No. 8 Effective Date before and
after giving effect to this Amendment No. 8, from the Chief Financial Officer or
Treasurer of the Borrower. (d) Fees. Morgan Stanley Senior Funding, Inc.,
Barclays Bank PLC, Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc. shall have received on the Amendment No. 8 Effective Date all fees
separately agreed to with the Borrower. (e) Confirmation of No Change in Legal
Name, etc. The Administrative Agent shall have received written confirmation
from the Borrower (which may be in the form of an e-mail) that since the
delivery to the Administrative Agent of the update to the perfection
certificate, dated as of December 23, 2013, pursuant to Section 6.02(d)(i) of
the Restated Credit Agreement, no Loan Party has, except to the extent the
Administrative Agent has been notified in accordance with the Security
Agreement, (i) changed its legal name, jurisdiction of organization or chief
executive office or (ii) acquired or formed any new Subsidiary. For the
avoidance of doubt, no lien searches shall be required. SECTION 5.
Representations and Warranties. The Borrower represents and warrants as follows
as of the date hereof: (a) The execution, delivery and performance by the
Borrower of this Amendment have been duly authorized by all necessary corporate
or other organizational action. The execution, delivery and performance by the
Borrower of this Amendment will not (a) contravene the terms of any of the
Borrower’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of the Borrower
or any of the Restricted Subsidiaries (other than as permitted by Section 7.01
of the Credit Agreement) under (i) any Contractual Obligation to which the
Borrower is a party or affecting the Borrower or the properties of the Borrower
or any of its Restricted Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or its property is subject, or (c) violate any applicable material Law; except
with respect to any breach, contravention or violation (but not creation of
Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect. (b) This Amendment has been duly executed and delivered by the
Borrower. Each of this Amendment, the Credit Agreement and each other Loan
Document to which the Borrower is a party, after giving effect to the amendments
pursuant to this Amendment, constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except



--------------------------------------------------------------------------------



 
[active407072658amendment008.jpg]
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing. (c) Upon the
effectiveness of this Amendment, no Default or Event of Default shall exist. (d)
Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated by this Amendment, the Borrower and its Subsidiaries,
on a consolidated basis, are Solvent. (e) Each of the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Credit Agreement or any other Loan Document, is true and correct in all
material respects on and as of the date hereof; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they are true and correct in all material respects as of such earlier date;
provided, further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates. SECTION 6. Reference to and Effect on the Credit Agreement and
the Loan Documents. (a) Except as expressly set forth herein, this Amendment (i)
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or the Borrower under the Restated Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Restated Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this Amendment. (b) On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a Loan Document.
SECTION 7. Consent to Enter into Agreements. The Replacement Term B-6 Lenders
hereby authorize the Administrative Agent to take such actions, including making
filings and entering into agreements and any amendments or supplements to any
Collateral Document, as may be necessary or desirable to reflect the intent of
this Amendment. SECTION 8. Costs and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent pursuant to Section 10.04 of the Restated
Credit Agreement. SECTION 9. Notes. The Borrower agrees that each Replacement
Term B-6 Lender executing this Amendment may request through the Administrative
Agent, and shall receive, one or more Term B-6 Notes payable to such Replacement
Term B-6 Lender duly executed by the Borrower in substantially the form of
Exhibit C-8 attached to Annex 3 hereto evidencing such Replacement Term B-6
Lender’s Replacement Term B-6 Loans. SECTION 10. Execution in Counterparts. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or electronic transmission of an executed
counterpart



--------------------------------------------------------------------------------



 
[active407072658amendment009.jpg]
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart of this Amendment. SECTION 11. Notices. All
communications and notices hereunder shall be given as provided in the Credit
Agreement. SECTION 12. Severability. If any provision of this Amendment is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. SECTION 13. Successors.
The terms of this Amendment shall be binding upon, and shall inure for the
benefit of, the parties hereto and their respective successors and assigns.
SECTION 14. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York. [The remainder of this page
is intentionally left blank]



--------------------------------------------------------------------------------



 
[active407072658amendment010.jpg]
[Amendment No. 8 to Credit Agreement] IN WITNESS WHEREOF, the parties hereto
have caused this Amendment to be executed by their respective officers thereunto
duly authorized, as of the date first above written. AVAYA INC. By: /s/ Matthew
Booher Name: Matthew Booher Title: Vice President – Finance and Corporate
Treasurer



--------------------------------------------------------------------------------



 
[active407072658amendment011.jpg]
[Amendment No. 8 to Credit Agreement] CITIBANK, N.A., as Administrative Agent
By: /s/ Matthew Burke Name: Matthew Burke Title: Vice President



--------------------------------------------------------------------------------



 
[active407072658amendment012.jpg]
Annex 1 to Amendment No. 8 to Credit Agreement Lender Addendum By executing a
signature page hereto as a Replacement Term B-6 Lender, the undersigned
institution irrevocably agrees (A) on the terms and subject to the conditions
set forth in the Credit Agreement, (i) to provide a Replacement Term Loan in the
form of a Term B-6 Loan in the amount reflected on such signature page or (ii)
solely to the extent that the box with respect to the “Cashless Settlement
Option” is checked on such signature page, to continue 100% of the outstanding
principal amount of the Term B-5 Loans held by such Replacement Term B-6 Lender
immediately prior to the Amendment No. 8 Effective Date as Term B-6 Loans in a
like principal amount upon the Amendment No. 8 Effective Date without any cash
exchange, and (B) to the terms of this Amendment and the Credit Agreement.
[Signature pages follow]



--------------------------------------------------------------------------------



 
[active407072658amendment013.jpg]
Name of Replacement Term B-6
Lender:__________________________________________________ Executing as a
Replacement Term B-6 Lender: by ___________________________________ Name: Title:
For any Institution requiring a second signature line: by
___________________________________ Name: Title: Existing Term B-5 Loan Amount
$__________________________ Cashless Settlement Option By checking the foregoing
box, the undersigned Replacement Term B-6 Lender hereby irrevocably and
unconditionally agrees to continue 100% of the outstanding principal amount of
the Term B-5 Loans held by such Replacement Term B-6 Lender immediately prior to
the Amendment No. 8 Effective Date as Term B-6 Loans in a like principal amount
upon the Amendment No. 8 Effective Date without any cash exchange. Exit and
Recommit By checking the foregoing box, the undersigned Replacement Term B-6
Lender hereby irrevocably and unconditionally agrees to have 100% of the
outstanding principal amount of the Term B-5 Loans held by such Replacement Term
B-6 Lender immediately prior to the Amendment No. 8 Effective Date fully repaid
on the Amendment No. 8 Effective Date and participate in a like principal amount
(or such lesser amount indicated below) of the Replacement Term B-6 Loans by
assignment after the Amendment No. 8 Effective Date. For Lenders seeking to Exit
but Recommit for less than all of your existing Term B-5 Loan, please indicate
your partial Replacement TermB-6 commitment amount below: Partial Recommit
amount: $__________________



--------------------------------------------------------------------------------



 
[active407072658amendment014.jpg]
Annex 2 to Amendment No. 8 to Credit Agreement GUARANTOR CONSENT AND
REAFFIRMATION [____], 2014 Reference is made to (i) Amendment No. 8 to Credit
Agreement, dated as of the date hereof, attached as Exhibit A hereto (the
“Amendment”), among Avaya Inc. (the “Borrower”), Citibank, N.A., as
Administrative Agent, and each Replacement Term B-6 Lender and (ii) the Credit
Agreement, dated as of October 26, 2007, as amended as of December 18, 2009 by
Amendment No. 1, as amended and restated as of February 11, 2011 pursuant to the
Amendment Agreement, as amended as of August 8, 2011 by Amendment No. 3, as
amended and restated as of October 29, 2012 pursuant to Amendment No. 4, as
amended and restated as of December 21, 2012 pursuant to Amendment No. 5, as
amended as of February 13, 2013 pursuant to Amendment No. 6, and as amended as
of March 12, 2013 pursuant to Amendment No. 7 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Restated
Credit Agreement”), among the Borrower, Avaya Holdings Corp. (formerly known as
Sierra Holdings Corp.), Citibank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined in this Guarantor Consent and
Reaffirmation (this “Consent”) are used with the meanings attributed thereto in
the Amendment. Each Guarantor hereby consents to the execution, delivery and
performance of the Amendment and agrees that each reference to the Credit
Agreement in the Loan Documents shall, on and after the Amendment No. 8
Effective Date be deemed to be a reference to the Credit Agreement in effect in
accordance with the terms of the Amendment. Each Guarantor hereby acknowledges
and agrees that, after giving effect to the Amendment, all of its respective
obligations and liabilities under the Loan Documents to which it is a party, as
such obligations and liabilities have been amended by the Amendment, are
reaffirmed, and remain in full force and effect. After giving effect to the
Amendment, each Guarantor reaffirms each Lien granted by it to the
Administrative Agent for the benefit of the Secured Parties under each of the
Loan Documents to which it is a party, which Liens shall continue in full force
and effect during the term of the Credit Agreement, and shall continue to secure
the Obligations (after giving effect to the Amendment), in each case, on and
subject to the terms and conditions set forth in the Credit Agreement and the
other Loan Documents. Nothing in this Consent shall create or otherwise give
rise to any right to consent on the part of the Guarantors to the extent not
required by the express terms of the Loan Documents. This Consent is a Loan
Document and shall be governed by, and construed in accordance with, the law of
the state of New York. [The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------



 
[active407072658amendment015.jpg]
[Guarantor Consent and Reaffirmation – Amendment No. 8 to Credit Agreement] IN
WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above. AVAYA HOLDINGS CORP. AC TECHNOLOGIES, INC. AVAYA
CALA INC. AVAYA EMEA LTD. AVAYA FEDERAL SOLUTIONS, INC. AVAYA GOVERNMENT
SOLUTIONS INC. AVAYA INTEGRATED CABINET SOLUTIONS INC. AVAYA MANAGEMENT SERVICES
INC. AVAYA WORLD SERVICES INC. INTEGRATED INFORMATION TECHNOLOGY CORPORATION
SIERRA ASIA PACIFIC INC. TECHNOLOGY CORPORATION OF AMERICA, INC. UBIQUITY
SOFTWARE CORPORATION VPNET TECHNOLOGIES, INC. AVAYA HOLDINGS LLC AVAYA HOLDINGS
TWO, LLC OCTEL COMMUNICATIONS LLC RADVISION, INC. AVAYALIVE INC. By:
_____________________________ Name: Title:



--------------------------------------------------------------------------------



 
[active407072658amendment016.jpg]
Exhibit A to Guarantor Consent and Reaffirmation Amendment No. 8 to Credit
Agreement [See attached]



--------------------------------------------------------------------------------



 
[active407072658amendment017.jpg]
Annex 3 to Amendment No. 8 to Credit Agreement Updated Exhibits to Credit
Agreement [See attached]



--------------------------------------------------------------------------------



 
[active407072658amendment018.jpg]
EXHIBIT A FORM OF COMMITTED LOAN NOTICE To: Citibank, N.A., as Administrative
Agent Citigroup Global Loans 2 Penns Way, Suite 100 New Castle, DE 19720
Attention: [ ] [Date] Ladies and Gentlemen: Reference is made to the Credit
Agreement dated as of October 26, 2007 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avaya Inc. (the “Borrower”), Avaya Holdings Corp. (f/k/a
Sierra Holdings Corp.), Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. The Borrower hereby gives you notice, irrevocably,
pursuant to Section 2.02(a) of the Credit Agreement that it hereby requests
(select one): A Borrowing of new Loans A conversion of Loans A continuation of
Loans to be made on the terms set forth below: (A) Class of Borrowing1
_______________________ (B) Date of Borrowing, conversion or continuation (which
is a Business Day) (C) Principal amount2 _______________________ (D) Type of
Loan3 _______________________ 1 Term B-3, Term B-4, Term B-6, Dollar Revolving
Credit, Alternative Currency Revolving Credit or Swing Line. 2 Eurocurrency Rate
Loans shall be in minimum of $1,000,000 (and any amount in excess of $1,000,000
shall be an integral multiple of $500,000). Base Rate Loans shall be in minimum
of $500,000 (and any amount in excess of $500,000 shall be an integral multiple
of $100,000).



--------------------------------------------------------------------------------



 
[active407072658amendment019.jpg]
-2- (E) Interest Period4 _______________________ (F) Currency of Loan
_______________________ [The Borrower hereby represents and warrants that the
conditions to lending specified in Section[s] 4.02(a) [and (b)]5 of the Credit
Agreement will be satisfied as of the date of Borrowing set forth above.]6 [The
above request has been made to the Administrative Agent by telephone at (212) [
]]. 3 Specify Eurocurrency or Base Rate. Alternative Currency Revolving Loans
and Euro Term Loans must be Eurocurrency. 4 Applicable for Eurocurrency
Borrowings/Loans only. 5 Inapplicable for the initial Credit Extensions on the
Closing Date. 6 Applicable for Borrowings of new Loans only.



--------------------------------------------------------------------------------



 
[active407072658amendment020.jpg]
AVAYA INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[active407072658amendment021.jpg]
EXHIBIT C-7 LENDER: [●] PRINCIPAL AMOUNT: $[●] FORM OF TERM B-6 NOTE New York,
New York [Date] FOR VALUE RECEIVED, the undersigned, AVAYA INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Credit Agreement dated as of October
26, 2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto) (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term B-6 Loans made by the Lender to the Borrower
pursuant to Section 2.01(a)(iii)(E) of the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Term B-6 Loans made
by the Lender to the Borrower pursuant to the Credit Agreement. The Borrower
promises to pay interest, on demand, on any overdue principal and, to the extent
permitted by law, overdue interest from their due dates at the rate or rates
provided in the Credit Agreement. The Borrower hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance. All
borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note. This note is one of the Term B-6 Notes referred to in the
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.



--------------------------------------------------------------------------------



 
[active407072658amendment022.jpg]
-2- THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[active407072658amendment023.jpg]
-3- AVAYA INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[active407072658amendment024.jpg]
-4- LOANS AND PAYMENTS Date Amount of Loan Maturity Date Payments of
Principal/Interest Principal Balance of Note Name of Person Making the Notation



--------------------------------------------------------------------------------



 
[active407072658amendment025.jpg]
EXHIBIT E FORM OF ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (this
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the] [each]1 Assignor (as defined below) and
[the] [each]2 Assignee (as defined below) pursuant to Section 10.07 of the
Credit Agreement dated as of October 26, 2007 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avaya Inc., a Delaware corporation (the “Borrower”), Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto, receipt of a copy of
which is hereby acknowledged by [the] [each] Assignee. [It is understood and
agreed that the rights and obligations of [the Assignors] [the Assignees]3
hereunder are several and not joint.]4 Capitalized terms used in this Assignment
and Assumption and not otherwise defined herein have the meanings specified in
the Credit Agreement. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor] [the respective Assignors] under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Document or any other documents or instruments delivered pursuant to any of the
foregoing or the transactions governed thereby or in any way based on or related
to any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clause (i) above (the rights and 1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3 Select as appropriate. 4 Include
bracketed language if there are either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[active407072658amendment026.jpg]
-2- obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as [[the] [an] “Assigned Interest”). Such sale
and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor. 1. Assignor[s] (the “Assignor[s]”):
____________________ 2. Assignee[s] (the “Assignee[s]”): ____________________
Assignee is an Affiliate of: [Name of Lender] Assignee is an Approved Fund of:
[Name of Lender] 3. Borrower: Avaya Inc. 4. Administrative Agent: Citibank, N.A.
5. Assigned Interest: Facility Aggregate Amount of Commitment/Loans of all
Lenders Amount of Commitment/Loans Assigned Percentage Assigned of Commitment/
Loans5 Dollar Revolving Credit Facility $ $ % Alternative Currency Revolving
Credit Facility $ $ % Term B-3 Loans $ $ % Term B-4 Loans $ $ % Term B-6 Loans $
$ % Effective Date: 5 Set forth, to at least 8 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.



--------------------------------------------------------------------------------



 
[active407072658amendment027.jpg]
-3- The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor, By: Name: Title: [NAME OF ASSIGNEE], as
Assignee, By: Name: Title:



--------------------------------------------------------------------------------



 
[active407072658amendment028.jpg]
-4- [Consented to and]6 Accepted: CITIBANK, N.A., as Administrative Agent, By:
_________________________ Name: Title: [Consented to]7: [ ], as a Principal L/C
Issuer, By: _________________________ Name: Title: [Consented to]8: CITIBANK,
N.A., as Swing Line Lender, By: _________________________ Name: Title: 6 No
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to another Lender, an Affiliate of a Lender or an
Approved Fund. 7 No consent of the Principal L/C Issuers shall be required for
any assignment of a Term Loan or any assignment to an Agent or an Affiliate of
an Agent. 8 Only required for any assignment of any of the Dollar Revolving
Credit Facility.



--------------------------------------------------------------------------------



 
[active407072658amendment029.jpg]
-5- AVAYA INC.9 By: _________________________ Name: Title: 9 No consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower, Section 8.01(f) of the Credit Agreement has
occurred and is continuing, any Assignee.



--------------------------------------------------------------------------------



 
[active407072658amendment030.jpg]
CREDIT AGREEMENT1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. [The] [Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of [the]
[the relevant] Assigned Interest, (ii) [the] [such] Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Holdings, the Borrower,
or any of their Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
the Borrower, or any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document. 1.2. Assignee.
[The] [Each] Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.07(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.07(b)(i)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received copies of the most recent
financial statements delivered pursuant to Section 4.01(g) or 6.01 of the Credit
Agreement, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, (vi)
it has, independently and without reliance on any Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the] [such] Assigned Interest, (vii) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
an Administrative Questionnaire, (viii) the Administrative Agent has received a
processing and recordation fee of $3,500 as of the Effective Date and (ix) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee and (b) agrees
that (i) it will, independently and without reliance 1 Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement dated as of October 26, 2007, as amended as of
December 18, 2009 by Amendment No. 1 thereto, as amended and restated as of
February 11, 2011 pursuant to Amendment No. 2 thereto, as amended as of August
8, 2011 by Amendment No. 3 thereto, as amended and restated as of October 29,
2012 pursuant to Amendment No. 4 thereto and as amended and restated as of
December 21, 2012 pursuant to Amendment No. 5 thereto (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Avaya Inc. (the “Borrower”), Avaya Holdings Corp.
(f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto.



--------------------------------------------------------------------------------



 
[active407072658amendment031.jpg]
-2- upon any Agent, [the] [any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. 2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the] [each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the] [each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date. 3. General Provisions. This Assignment and
Assumption shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Assignment and Assumption may
be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------



 